___________

                               No. 96-2132
                               ___________

Gary R. Lilley, on behalf of       *
himself and all holders of         *
Missouri Defense Bonds             *
issued during the Civil War,       *
                                   *
           Appellant,              *
                                   *
Donna M. Hoback,                   *
                                   *
           Plaintiff,              *
                                   *
     v.                            *
                                   *
State of Missouri; Missouri        *
Board of Fund Commissioners;       *
Dick Hanson, in his individual     *
capacity and in his official       *
capacities as Missouri             *
Commissioner of Administration     *
and Member of the Board of         *
Fund Commissioners; Bob Holden,    *   Appeal from the United States
in his individual capacity and     *   District Court for the
in his official capacities as      *   Eastern District of Missouri.
Missouri Treasurer and Member      *
of the Board of Fund               *          [Unpublished]
Commissioners; Margaret Kelly,     *
in her individual capacity and     *
in her official capacities as      *
Missouri State Auditor and         *
Member of the Board of Fund        *
Commissioners; Keith Thornburg,    *
in his individual capacity and     *
in his official capacity as the    *
legal representative of the        *
Auditor of the State of            *
Missouri; Jeremiah W. Nixon, in    *
his individual capacity and        *
in his official capacities as      *
Missouri Attorney General and      *
Member of the Board of Fund        *
Commissioners; Mel Carnahan,       *
in his individual capacity and     *
in his official capacities as      *
Governor of the State of           *
Missouri and Member of the         *
Board of Fund Commissioners;       *
Roger W. Wilson, in his
individual capacity and in his          *
official capacities as Missouri         *
Lieutenant Governor and Member          *
of the Board of Fund                    *
Commissioners,                          *
                                        *
              Appellees.                *


                                   ___________

                        Submitted: January 20, 1997

                           Filed: April 14, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Gary Lilley appeals the district court's1 dismissal of his multi-
count, civil rights action arising out of the State's refusal to redeem his
Civil War Defense Bond.        Having carefully reviewed the record and the
parties' submissions on appeal, we conclude that the district court's
judgment was clearly correct and that an extended discussion is not
warranted.    Accordingly, we affirm the judgment of the district court.   See
8th Cir. R. 47B.


MORRIS SHEPPARD ARNOLD, Circuit Judge, dissents.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.

                                       -2-